SECOND DIVISION
                                MILLER, P. J.,
                           RICKMAN and REESE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 9, 2020




In the Court of Appeals of Georgia
 A19A2232. CITY OF LAFAYETTE v. CHANDLER.

      REESE, Judge.

      James Lamar Chandler initiated an action for damages against the City of

Lafayette, Georgia (the “City”) and two of its employees after one of the City’s

firefighters was involved in a motor vehicle collision with Chandler. The City filed

a motion to dismiss, contending that Chandler’s ante litem notice did not include “the

specific amount of monetary damages being sought from” the City, as required by

OCGA § 36-33-5 (e). The trial court denied the motion, and we granted an

application for interlocutory appeal. For the reasons set forth infra, we affirm.
      Viewed in the light most favorable to Chandler,1 the record shows that, in April

2017, Chandler sent the City an ante litem notice. He informed the City that he would

file a civil action regarding an October 2016 collision with a City fire truck, alleging

that a City employee negligently drove the fire truck through a red light at an

intersection and struck Chandler’s vehicle. The ante litem notice stated:

      As mentioned above, Mr. Chandler suffered very serious injuries as a
      result of the negligent acts described above. His injuries include a
      broken femur, at least seven (7) broken ribs and various internal injuries
      which required surgical intervention. In further description of the nature
      and extent of Mr. Chandler’s injuries, he was required to spend
      approximately three weeks at Erlanger and inpatient rehabilitation
      immediately following the subject incident and incurred well over
      $100,000.00 in medical expenses to date. As a result of the nature and
      extent of Mr. Chandler’s injuries and the aforementioned special
      medical damages we will seek to recover $1,000,000.00 (one million
      dollars) in monetary damages on his behalf.


      Chandler initiated the lawsuit against the City in October 2018. The City filed

a motion to dismiss, arguing, among other things, that the ante litem notice failed to

state the specific amount of monetary damages sought from the City, pursuant to



      1
       See Bd. of Regents of Univ. System of Ga. v. Brooks, 324 Ga. App. 15, 15-16
(749 SE2d 23) (2013).

                                           2
OCGA § 36-33-5 (e). The trial court disagreed, finding that the notice complied with

OCGA § 36-33-5 (e). This appeal followed.

      We review the denial of a motion to dismiss de novo, and in so doing, construe

the pleadings in a light most favorable to the plaintiff, with any doubts resolved in the

plaintiff’s favor.2 With these guiding principles in mind, we now turn to the City’s

specific claims of error.

      The City argues that Chandler was required to strictly, as opposed to

substantially, comply with the provisions of OCGA § 36-33-5 (e). The City contends

that the $1,000,000 figure in Chandler’s ante litem notice did not strictly comply with

the statute. We disagree. Even if strict compliance is required for OCGA § 36-33-5

(e), we hold that the notice provided here strictly complied with that subsection.

      A plaintiff seeking to sue a municipality for money damages must notify the

municipality in an ante litem notice “stating the time, place, and extent of the injury,

as nearly as practicable, and the negligence which caused the injury[ ]” within six

months of the event upon which the claim is predicated.3 “The giving of the ante litem

notice in the manner and within the time required by the statute is a condition

      2
          See Brooks, 324 Ga. App. at 15-16.
      3
          OCGA § 36-33-5 (b).

                                           3
precedent to the maintenance of a suit on the claim.”4 Because the statute is in

derogation of the common law, a plaintiff only needs to demonstrate substantial

compliance with the requirements of OCGA § 36-33-5 (b).5

      In 2014, the General Assembly amended OCGA § 36-33-5 to include new

subsections (e) and (f), with no changes to subsection (b).6 Under subsection (e),

      [t]he description of the extent of the injury required in subsection (b) of
      this Code section shall include the specific amount of monetary damages
      being sought from the municipal corporation. The amount of monetary
      damages set forth in such claim shall constitute an offer of compromise.
      In the event such claim is not settled by the municipal corporation and
      the claimant litigates such claim, the amount of monetary damage set
      forth in such claim shall not be binding on the claimant.7




      4
        City of Albany v. GA HY Imports, 348 Ga. App. 885, 888 (825 SE2d 385)
(2019) (citation and punctuation omitted).
      5
        City of Greensboro v. Rowland, 334 Ga. App. 148, 151 (2) (778 SE2d 409)
(2015). But see Ga. Dept. of Transp. v. King, 341 Ga. App. 102, 104 (798 SE2d 492)
(2017) (a claimant against the State must strictly comply with the ante litem
provisions of OCGA § 50-21-26 (a), because the statute represents a waiver of the
State’s sovereign immunity).
      6
          See Ga. L. 2014, p. 125, § 1.
      7
          OCGA § 36-33-5 (e).

                                          4
Subsection (f) requires a claimant to serve the ante litem notice “upon the mayor or

the chairperson of the city council or city commission[.]”8

      A plaintiff must strictly comply with subsection (f).9 However, neither this

Court nor the Supreme Court of Georgia has expressly addressed whether strict or

substantial compliance is necessary for subsection (e).10 In our recent cases

interpreting OCGA § 36-33-5 (e), we have examined a variety of ante litem notices,

and determined that, even under a substantial compliance standard, those notices did

not comply with that subsection.11

      For example, in Harrell, our first decision interpreting OCGA § 36-33-5 (e),

we held that an ante litem notice that sought “full recovery allowed by Georgia

law[ ]” did not comply with subsection (e).12 The determining factor was that the

notice “did not include any specific amount of monetary damages being sought from

      8
          OCGA § 36-33-5 (f).
      9
          Albany, 348 Ga. App. at 891.
      10
           See Pickens v. City of Waco, 352 Ga. App. 37, 41 (1) (833 SE2d 713) (2019).
      11
         See Manzanares v. City of Brookhaven, 352 Ga. App. 293, 294-297 (1) (834
SE2d 358) (2019); Pickens, 352 Ga. App. at 41-42 (1); Wright v. City of Greensboro,
350 Ga. App. 685, 692-694 (1) (c)-(d) (830 SE2d 228) (2019); Harrell v. City of
Griffin, 346 Ga. App. 635, 637-638 (1) (816 SE2d 738) (2018).
      12
           See 346 Ga. App. at 636, 638 (1) (punctuation omitted).

                                           5
[the city] that could constitute an offer of compromise.”13 In this vein, we have held

that ante litem notices seeking damages that “may exceed $250,000.00[ ]”14 or “may

exceed $300,000.00[ ]”15 were insufficient under OCGA § 36-33-5 (e), because those

amounts were too indefinite to constitute a binding offer of settlement.

      In this case, however, Chandler’s ante litem notice stated that he would “seek

to recover $1,000,000.00 (one million dollars) in monetary damages[.]” That is a

“specific amount of monetary damages” that could “constitute an offer of

compromise.”16 It satisfied the plain language17 and purposes18 of OCGA § 36-33-5

(e). Strict compliance does not “take precedence over the plain language or meaning



      13
           Id. at 638 (1).
      14
           See Manzanares, 352 Ga. App. at 294, 297 (1).
      15
           See Pickens, 352 Ga. App. at 38, 44 (1).
      16
           See OCGA § 36-33-5 (e).
      17
         See Pickens, 352 Ga. App. at 40 (“[W]e must presume that the General
Assembly meant what it said and said what it meant.”) (citation and punctuation
omitted).
      18
        See id. (“[T]he purpose of the ante litem notice requirement is to give the
municipality the opportunity to investigate potential claims, ascertain the evidence,
and avoid unnecessary litigation.”) (citation and punctuation omitted); King, 341 Ga.
App. at 105 (ante litem notice provides notice to the governmental entity of the
“magnitude of the claim”).

                                           6
of the statute[,]” nor does it require a “hyper-technical construction[.]”19 Thus,

Chandler’s ante litem notice here strictly complied with OCGA § 36-33-5 (e).

      The City argues that the $1,000,000 figure was only a “generalized stab” at the

presumptive limits of its insurance policy, and that it did not detail any ongoing or

future losses. But subsection (e) “does not require a potential plaintiff to provide the

actual dollar amount of the damages allegedly incurred, which might be difficult to

quantify[.]”20 “Instead, the provision requires the ante litem notice to provide ‘the

specific amount of monetary damages being sought’ from the city, i.e., a settlement

offer.”21 Additionally, given the six-month period to present the ante litem notice,22

and the implication in OCGA § 36-33-5 (e) that a municipality may accept the

amount stated in the ante litem notice as a binding settlement,23 a claimant necessarily




      19
        Bd. of Regents of Univ. System of Ga. v. Myers, 295 Ga. 843, 846 (764 SE2d
543) (2014) (citation and punctuation omitted).
      20
           Wright, 350 Ga. App. at 689-690 (1).
      21
           Id. at 690 (1) (footnote omitted).
      22
           See OCGA § 36-33-5 (b).
      23
        See Harrell, 346 Ga. App. at 638 (1) (“[S]ubsection (e) directly implies that
the defendant may accept such an offer, thereby creating a binding settlement.”)

                                            7
estimates any ongoing, future, and special damages in providing a specific monetary

figure in the ante litem notice.24

      Accordingly, the trial court did not err in finding that Chandler’s ante litem

notice satisfied the requirements of OCGA § 36-33-5 (e), and we affirm.

      Judgment affirmed. Miller, P. J., and Rickman, J., concur.




      24
        See Pickens, 352 Ga. App. at 44 (1) (A plaintiff can “include any prospective
future costs related to the injuries into the specified monetary amount” of the ante
litem notice, as a plaintiff would do if the case went to trial before he completed
medical treatment.).

                                         8